                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                 ABINGDON DIVISION

UNITED STATES OF AMERICA

                v.                                           CASE NO. 1:19cr00016

INDIVIOR INC. (a/k/a Reckitt Benckiser
     Pharmaceuticals Inc.) and
INDIVIOR PLC


         JENNIFER S. DEGRAW STATEMENT OF REVIEW OF REDACTIONS

        Per the Court’s September 12, 2019 Order (Dkt. #141), Jennifer S. DeGraw, counsel for

Indivior Inc. and Indivior PLC, states as follows:


        1.      I have reviewed all filings (Dkt. #55 and #98) made by me in the above-referenced
                matter.

        2.      I have not filed any redacted documents in this matter.




                                               -1-
23059/1/9012025v1
Dated: September 13, 2019    Respectfully submitted,

                             INDIVIOR INC. (a/k/a Reckitt Benckiser
                             Pharmaceuticals Inc.) and INDIVIOR PLC

                             /s/ Jennifer S. DeGraw
                             By Counsel

                            Thomas J. Bondurant (VSB No. 18894)
                            Gentry Locke
                            10 Franklin Road SE
                            Roanoke, Virginia. 24022
                            (540) 983-9389
                            bondurant@gentrylocke.com

                            Jennifer S. DeGraw (VSB No. 89962)
                            Gentry Locke
                            10 Franklin Road SE
                            Roanoke, Virginia. 24022
                            (540) 983-9445
                            degraw@gentrylocke.com

                            Leigh A. Krahenbuhl (admitted pro hac vice)
                            Jones Day
                            77 West Wacker Drive
                            Chicago, Illinois 60601
                            (312) 269-1524
                            lkrahenbuhl@jonesday.com

                            James P. Loonam (admitted pro hac vice)
                            Jones Day
                            250 Vesey Street
                            New York, New York 10281
                            (212) 326-3808
                            jloonam@jonesday.com

                            Peter J. Romatowski (admitted pro hac vice)
                            Jones Day
                            51 Louisiana Avenue NW
                            Washington, D.C. 20001
                            (202) 879-7625
                            pjromatowski@jonesday.com


                            Counsel for Defendants



                            -2-
23059/1/9012025v1
                                CERTIFICATE OF SERVICE

        I hereby certify that I caused the foregoing to be presented to the Clerk of the Court for

filing and uploading to the CM/ECF system, which will send notification of such filing to all

counsel of record, on this 13th of September, 2019.


                                                /s/ Jennifer S. DeGraw
                                                Counsel for Defendants




                                               -3-
23059/1/9012025v1
